DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-17 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a coil portion, disposed on the internal insulating layer, forming at least one turn; first and second external electrodes disposed on the one surface of the body to be spaced apart from each other; first and second connection electrodes respectively penetrating through the body to connect the coil portion and the first and second external electrodes to each other; and a support electrode extending from the coil portion to be exposed to a portion of the another surface of the body, devoid of any external electrode thereon, to support the coil portion and the internal insulating layer as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a coil including a plurality of coil turns disposed on a surface of the insulating layer facing the first surface;
a first connection electrode embedded in the body, spaced apart from the side surfaces of the body, and extending between the coil and the first surface of the body; and a support electrode embedded in the body, spaced apart from the side surfaces of the body, and extending between the coil and a portion of the second surface of the body devoid of any external electrode thereon as claimed in combination with the remaining limitations of independent claim 9.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a second lead-out pattern disposed on the one surface of the internal insulating layer to be spaced apart from the first coil pattern and the first lead-out pattern, and in contact with the second connection electrode, wherein the support electrode includes a pair of support electrodes, wherein the coil portion further comprises: a first auxiliary lead-out pattern disposed on the another surface of the internal insulating layer to be spaced apart from the second coil pattern; and a second auxiliary lead-out pattern disposed on the another surface of the internal insulating layer to be in contact with the second coil pattern and to be spaced apart from the first auxiliary lead-out pattern, wherein the pair of support electrodes are respectively disposed on the first and second auxiliary lead-out patterns to be spaced apart from each other, and wherein the coil portion further comprises:
first, second, third, and fourth bonding enhancing portions, each extending from a respective one of the first and second lead-out patterns and the first and second auxiliary lead-out patterns to be exposed to an end surface of the body connecting the one surface and the another surface of the body to each other as claimed in combination with the remaining limitations of independent claim 16.
Claims 2-8, 10-15 and 17 are allowed because each claim is directly or indirectly dependent of independent claims 1, 9 or 16.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837